Exhibit 10.63

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT ("Agreement"), dated as of the ___ day of ___________,
20__ (“Effective Date”), between REMINGTON ARMS COMPANY, INC., a Delaware
corporation ("Employer"), and ______________________ ("Executive"). For purposes
of this Agreement, Employer and Executive each may be referred to individually
as a “Party” and together as the “Parties”.

RECITALS:

I.          Employer is engaged in the business of designing, manufacturing,
marketing, and selling (a) sporting goods products, including, by way of
illustration, firearms and ammunition, as well as hunting and gun care
accessories and clay targets, for the global hunting and shooting sports
marketplace, and (b) products with law enforcement, military and government
applications ("Business"); and,

II.         Employer desires to employ Executive as the ________________ of
Employer, and Executive desires to be employed by Employer in that capacity, in
each case upon the terms and conditions more specifically set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation and benefits Employer agrees herein to pay Executive, and
of other good and valuable consideration, the receipt of which is hereby
acknowledged, Employer and Executive agree as follows:

1.

Agreement to Employ. Upon the terms and subject to the conditions of this
Agreement, Employer hereby employs Executive, and Executive hereby accepts
employment by Employer.

2.

Term; Position and Responsibilities: Location.

 

(a)

Term of Employment. Pursuant to the terms of this Agreement, Employer shall
employ Executive for a term commencing on the Effective Date and terminating as
provided in Section 6. The period during which Executive is employed pursuant to
this Agreement shall be referred to as the "Employment Period".

 

(b)

Position and Responsibilities. During the Employment Period, Executive will
serve in the executive position specified in Section 1 of “Attachment A” or in
such other executive position as the Board or the Company’s shareholders, as
applicable, may determine from time to time. Executive shall have such duties
and responsibilities as are customarily held by individuals serving in the
position of ________________, and such other duties consistent with Executive's
position as the Board may specify from time to time. Executive will devote all
of Executive’s skill, knowledge and working time to the conscientious
performance of the duties of such position or positions (except for (i) vacation
time as set forth in Section 5(b) hereof and absence for sickness or similar
disability and (ii) to the extent that it does not interfere with the
performance of Executive's duties hereunder, (A) such reasonable time as may be
devoted to service on outside boards of directors and the fulfillment of civic
responsibilities or to service on the

 

--------------------------------------------------------------------------------

boards of such legal entities as Executive is serving on as of the Effective
Date or which Executive may hereafter join with the consent of the Board and (B)
such reasonable time as may be necessary from time to time for personal
financial matters). Executive hereby represents that Executive does not serve on
any boards or civic organizations at this time.

 

(c)

Location. Executive's primary work location shall be at the Company headquarters
in Madison, North Carolina. Company will, subject to its standard relocation
policies and practices; relocate Executive to the Madison, North Carolina area.

 

(d)

Base Salary. As compensation for the services to be performed by Executive
during the Employment Period, Employer will pay Executive the annual base salary
specified in Section 2 of “Attachment A”. The Board will review Executive's base
salary annually during the Employment Period and, in the discretion of the
Board, may increase (but may not decrease) such base salary from time to time
based upon the performance of Executive, the financial condition of Employer,
prevailing industry salary levels and such other factors as the Board shall
consider relevant. The annual base salary payable to Executive under this
Section 2 as the same may be increased from time to time and without regard to
any reduction therefrom in accordance with the next sentence, shall hereinafter
be referred to as the "Base Salary". The Base Salary payable under this Section
2 shall be reduced to the extent that Executive elects to defer such Base Salary
under the terms of any deferred compensation, savings plan or other voluntary
deferral arrangement maintained or established by Employer. The pay period under
this Agreement shall equal one (1) month, and Employer shall pay Executive the
Base Salary for each pay period in semi-monthly installments or in such other
installments as are paid to other executives of Employer.

3.

Incentive Compensation.

 

(a)

Annual Incentive Compensation. During the Employment Period, Executive shall be
eligible to participate in Employer's annual incentive compensation plan for its
executive officers as in effect from time to time ("Annual Incentive
Compensation Plan") at a targeted level specified in Section 3 of “Attachment A”
and commensurate with Executive’s position and duties with Employer based on
reasonable performance targets established from time to time by the Board or a
committee thereof.

 

(b)

Equity. During the Employment Period, Executive shall be eligible to participate
in the 2008 Freedom Group, Inc. Stock Incentive Plan.

 

(c)

Other Incentive Plans. During the Employment Period, Executive shall be eligible
to participate in any other bonus or incentive plans which Employer may
hereafter establish in which other senior executive officers of Employer are
eligible to participate.

4.

Employee Benefits. During the Employment Period (and thereafter to the extent
provided under the terms of Employer's employee benefit plans or programs),
Executive shall be eligible to participate in any employee benefit plans and
programs as in effect from time to time generally made available to similarly
situated executives of Employer, in a manner consistent with the terms and
conditions of each such plan or program and on a basis that is

 

2

 



 

--------------------------------------------------------------------------------

commensurate with Executive’s position and duties with Employer hereunder. In
the event of a conflict between any benefit plan or program and this Agreement,
the terms of this Agreement shall govern.

5.

Expenses.

 

(a)

Business Travel. During the Employment Period, Employer shall reimburse
Executive for reasonable travel, lodging, meal and other reasonable expenses
incurred by Executive in connection with Executive’s performance of services
hereunder upon submission of evidence, satisfactory to Employer, to support the
existence and purpose of the incurred expense and otherwise in accordance with
Employer's business travel reimbursement policy applicable to senior executives
as in effect from time to time. In the event Executive's employment hereunder
terminates for any reason, Employer shall reimburse Executive (or in the event
of death, Executive’s personal representative) for expenses incurred by
Executive on behalf of Employer prior to the date of Executive’s termination of
employment to the extent such expenses have not been previously reimbursed by
Employer pursuant to this Section 5(a).

 

(b)

Vacation and Sick Leave. During the Employment Period, Executive shall be
entitled to vacation and sick leave as determined in accordance with the
prevailing policies of Employer applicable to senior executives.

6.

Termination of Employment.

 

(a)

Termination Due to Death or Disability. In the event that Executive's employment
hereunder terminates due to death or is terminated by Employer due to
Executive's Disability (as defined below), no termination benefits shall be
payable to or in respect of Executive except as provided in Section 6(f)(ii)
below. If Employer desires to terminate Executive's employment due to
Executive's Disability, it shall give notice to Executive as provided in Section
6(e) below. For purposes of this Agreement, the term "Disability" shall mean a
physical or mental disability that prevents the performance by Executive of
Executive’s duties hereunder lasting for a period of one hundred eighty (180)
days or longer, whether or not consecutive, in any twelve (12) month period. The
determination of Executive's Disability shall be made by the Board or a
committee thereof (in each case acting in camera, without any input or
participation by Executive) following an evaluation from an independent
physician selected by Employer and reasonably acceptable to Executive and shall
be final and binding on the Parties hereto. For purposes of clarity and
avoidance of doubt, Executive understands and agrees that Executive shall be
recused from participating in any such determination, and that any deliberations
or actions taken by the Board or relevant committee with respect to such matter
shall be carried out in private, outside the presence of Executive.

 

(b)

Termination by Employer for Cause. Employer may terminate Executive for Cause.
If Employer desires to terminate Executive's employment for Cause, it shall give
notice to Executive as provided in Section 6(e) below. For purposes of this
Agreement, "Cause" shall mean (i) the failure of Executive substantially to
perform Executive’s duties hereunder (other than any such failure due to
physical or mental illness) or other material breach by Executive of any of
Executive’s obligations hereunder, after a demand for substantial performance or
demand for cure of such

 

3

 



 

--------------------------------------------------------------------------------

breach is delivered, and a reasonable opportunity to cure is given, to Executive
by Employer, which demand identifies the manner in which Employer believes that
Executive has not substantially performed Executive’s duties or breached
Executive’s obligations, (ii) Executive's gross negligence or serious misconduct
that has caused or would reasonably be expected to result in material injury to
Employer or any of its affiliates or equity-holders, (iii) Executive's
conviction of, or entering a plea of nolo contendere to, a crime that
constitutes a felony, or (iv) Executive's violation of any provision of
Employer's business ethics or other lawful policies that has resulted or would
reasonably be expected to result in material injury to Employer or any of its
affiliates or equity-holders, but only after a demand for cure of such violation
is delivered, and a reasonable opportunity to cure is given, to Executive by
Employer, which demand identifies the manner in which Employer believes that
Executive has violated a material provision of Employer's business ethics or
other policies.

 

(c)

Termination Without Cause. Employer may terminate Executive's employment at any
time "Without Cause". If Employer desires to terminate Executive's employment
Without Cause, it shall give notice to Executive as provided in Section 6(e)
below. For purposes of this Agreement, a termination "Without Cause" shall mean
a termination of Executive's employment by Employer other than as described in
Section 6(a) above or for Cause as defined in Section 6(b) above.

 

(d)

Termination by Executive. Executive may terminate Executive’s employment at any
time. If Executive desires to terminate Executive’s Employment for Good Reason,
Executive shall give notice to Employer as provided in Section 6(e) below.
Notwithstanding the foregoing, Executive may not terminate Executive’s
employment for Good Reason if Employer has, within fifteen (15) days of receipt
of Executive's written notice of Executive’s desire to terminate Executive’s
employment for Good Reason, cured the conduct alleged to give rise to the basis
for the Good Reason termination. For purposes of this Agreement, the term "Good
Reason" shall mean a termination of employment by Executive within thirty (30)
days following the occurrence of any of the following events, in each case
without Executive's consent: (i) the assignment of Executive to a position the
duties of which are a material diminution of the duties contemplated by Section
2(b) hereof, (ii) a reduction of Executive's Base Salary or Executive’s
Incentive Compensation Target Opportunity pursuant to Section 3 and as set forth
on “Attachment A,” (iii) a material breach by Employer of any of its material
obligations hereunder.

 

(e)

Notice of Termination. Any termination of Executive's employment by Employer
pursuant to Section 6(a), 6(b) or 6(c) above, or by Executive pursuant to
Section 6(d) above, shall be communicated by delivery of a written "Notice of
Termination" addressed to the receiving Party pursuant to Section 19 (f) below.
For purposes of this Agreement, the term "Notice of Termination" shall mean a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive's
employment under the provision so indicated, and (iii) subject to the provisions
of Section 6(h) below specifies the effective date of termination. The failure
by Executive or Employer to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of the reason given for the
termination of Executive's employment shall not waive any right of Executive or
Employer hereunder or preclude Executive or Employer from

 

4

 



 

--------------------------------------------------------------------------------

asserting such fact or circumstance in enforcing Executive's or Employer's
rights hereunder.

 

 

(f)

Payments Upon Certain Terminations.

 

(i)

In consideration of the covenants set forth Section 6(g) below, and provided
that Executive remains in full compliance with the post-employment undertakings
set forth in herein, if Executive's employment is terminated by Employer Without
Cause, or if Executive terminates Executive’s employment for Good Reason,
Employer shall pay or provide to Executive, as severance payments and benefits
(collectively, “Severance”), the following:

 

A.

Executive shall receive his Base Salary for the period from the Date of
Termination (as defined in Section 6(h) below) through the expiration of the
Severance Period as set forth on Section 4 of “Attachment A,” which amount shall
be paid in semi-monthly installments as provided in Section 2 above;

 

B.

Executive shall receive the product of:

 

(i)

the amount of incentive compensation that would have been payable to Executive
pursuant to Sections 3(a), 3(c) and the Annual Incentive Compensation Plan for
the calendar year in which his employment terminates with achievement of
performance objectives determined as of the Date of Termination, multiplied by

 

(ii)

a fraction, the numerator of which is equal to the number of days in such
calendar year that precede the Date of Termination and the denominator of which
is 365;

 

C.

Executive shall be entitled to continued participation in Employer's group
medical benefits plan pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 ("COBRA"), at Employer's expense, until the earlier of (i) the
conclusion of the Severance Period and (ii) the date on which Executive first
becomes eligible for substantially equivalent insurance coverage provided by any
other entity following termination; provided, however, that in the event
Employer cannot reasonably provide Executive and Executive’s dependents with
coverage under Employer's group medical benefits plan for the full Severance
Period, Employer may provide coverage under one or more alternative plans or
arrangements providing substantially equivalent coverage to the coverage then
being provided to active employees and their dependants under Employer's group
medical benefits plan.

 

(ii)

If Executive’s employment hereunder is terminated due to Executive’s death or
Disability, or if Employer terminates Executive's employment for

 

5

 



 

--------------------------------------------------------------------------------

Cause, Employer shall pay Executive Executive’s Base Salary through the Date of
Termination, plus, in the case of termination upon Executive's death or
Disability, a pro-rata amount of incentive compensation pursuant to the Annual
Incentive Compensation Plan calculated in the same manner as Section 6(f)(i)(B)
above (but excluding any time between the onset of a physical or mental
disability that prevents the performance by Executive of Executive’s duties
hereunder and the resulting Date of Termination). In these circumstances,
Executive shall not be entitled to any severance compensation under any
severance compensation plan of Employer; provided, however, that other than
severance compensation, any benefits payable to or in respect of Executive under
any otherwise applicable plans, policies and practices of Employer shall not be
limited by this provision. Any payments required to be made on account of
Executive's death or Disability shall be made to Executive (or Executive’s
designated beneficiary in the case of death) no later than two and one-half (2
1/2) months following the end of the calendar year in which Executive's
employment terminates on account of death or Disability.

 

(iii)

Notwithstanding anything to the contrary in this Agreement, in the event of
Employee's voluntary termination without Good Reason or Executive’s termination
for Cause, Employer shall have the right to continue to pay Employee's Base
Salary for a period of up to twelve (12) months following the Date of
Termination (which period shall also be referred to as the Severance Period),
paid in semi-monthly installments as provided in Section 2 in exchange for
Executive’s compliance with the covenants contained herein.

 

(g)

Conditions to Payments Upon Certain Terminations

 

(i)

In consideration of the severance payments and benefits provided in Section
6(f), Employee agrees to (A) waive all rights to post termination benefits
(other than vested equity awards and vested benefits under Employer's
tax-qualified and non-qualified deferred compensation plans, if any, after the
Date of Termination), (B) waive any claims to other severance or termination
payments or benefits, and (C) execute a general release fully and
unconditionally releasing Employer from any and all claims of any kind
whatsoever, whether known or unknown, including, but not limited to, claims
under the Age Discrimination in Employment Act or for wrongful discrimination
and wrongful discharge from Employer, which release shall be in substantially
the form attached hereto as “Attachment B.” Prior to Executive's termination of
employment, the release of claims may be revised by Employer. Employer may in
any event modify the release of claims to conform it to the laws of the local
jurisdiction applicable to Executive.

 

(ii)

Executive shall not have a duty to mitigate the costs to Employer under Section
6(f).

 

(h)

Date of Termination. As used in this Agreement, the term "Date of Termination"
shall mean (A) if Executive's employment is terminated by his death, the date of

 

6

 



 

--------------------------------------------------------------------------------

such death, (B) if Executive's employment is terminated by Employer for Cause,
the date on which Notice of Termination is given or, if later, the date of
termination specified in such Notice, as contemplated by Section 6(e) above, and
(C) if Executive's employment is terminated by Employer Without Cause, due to
Executive's Disability or by Executive for Good Reason, the date that occurs
thirty (30) calendar days after the date on which Notice of Termination is given
as contemplated by Section 6(e) above or, if no such Notice is given, the actual
date of termination of Executive's employment; provided, however, that Employer
may discontinue Executive's services hereunder during any notice period as long
as Executive continues to receive his Base Salary and benefits as if Executive
were continuing to provide such services.

7.

Unauthorized Disclosure.

 

(a)

Without the prior written consent of the Board or its authorized representative,
except to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency, in which
event, Executive will use his best efforts to consult with Employer's Chief
Executive Officer prior to responding to any such order or subpoena, and except
as required in the performance of his duties hereunder, Executive shall not
disclose any confidential or proprietary trade secrets, customer lists,
drawings, designs, information regarding product development, marketing plans,
sales plans, manufacturing plans, any information covered by the Uniform Trade
Secrets Act of Delaware or any other similar legal protections that may be
applicable (or any successor thereto), management organization information
(including data and other information relating to members of the Board, the
Board of Directors of RACI Holding, Inc. ("Holding") and management of Employer
or Holding), operating policies or manuals, business plans, financial records,
packaging design or other financial, commercial, business or technical
information relating to Holding, Employer or any of their respective
subsidiaries or affiliates or that Holding, Employer or any of their respective
subsidiaries or affiliates may receive belonging to suppliers, customers or
others who do business with Holding, Employer or any of their respective
subsidiaries or affiliates (collectively, "Confidential Information") to any
third person unless such Confidential Information has been previously disclosed
to the public or is in the public domain (other than by reason of Executive's
breach of this Section 7). The Parties expressly agree that Confidential
Information does not exist in written form only.

 

(b)

Executive acknowledges and agrees that Executive will have broad access to
Confidential Information, that Confidential Information will in fact be
developed by Executive in the course of Executive’s employment with Employer,
and that Confidential Information furnishes a competitive advantage in many
situations and constitutes, separately and in the aggregate, a valuable, special
and unique asset of Employer. Executive shall use Executive’s best efforts to
prevent the disclosure of or removal of any Confidential Information from the
premises of Employer, except as required in connection with the performance of
Executive’s duties as an executive of Employer. Executive agrees that all
Confidential Information (whether now or hereafter existing) conceived,
discovered or developed by Executive during the Employment Period belongs
exclusively to Employer and not to Executive.

8.

Non-Competition.

 

7

 



 

--------------------------------------------------------------------------------

 

(a)

As additional consideration for the promises and covenants of Employer as
specified in this Agreement, and as a fundamental condition of Executive’s
employment with the Company, Executive hereby covenants and agrees that during
the Employment Period and for a period of twelve (12) months thereafter
(“Restriction Period”), Executive shall not, directly or indirectly, engage in,
become employed by, serve as an agent or consultant to, or become a partner,
principal or stockholder (other than a holder of less than one percent (1%) of
the outstanding voting shares of any publicly held company) of, or otherwise
support, any business within the Restricted Area (as defined in this Section 8)
which engages in the Business or which is competitive with the Business, except
to the extent otherwise agreed by Employer. For purposes of this Agreement, the
term "Restricted Area" shall mean any geographical area in which Employer and
its affiliates are engaged in the Business.

 

(b)

Executive agrees and acknowledges that Employer and its affiliates are engaged
in the Business and sell and distribute their products throughout the United
States and other jurisdictions throughout the world, and that it would not be
reasonable to limit the geographic scope of this covenant to any particular
geographic location.

9.

Non-Solicitation of Employees. During the Employment Period and thereafter
during the Restriction Period, Executive shall not, directly or indirectly, for
Executive’s own account or for the account of any other person or entity with
which Executive is or shall become associated in any capacity, (a) solicit for
employment, employ or otherwise interfere with the relationship of Employer with
any person who at any time during the twelve (12) months preceding such
solicitation, employment or interference is or was employed by or otherwise
engaged to perform services for Employer other than any such solicitation or
employment during Executive's employment with Employer on behalf of Employer, or
(b) induce or attempt to induce any employee of Employer who is a member of
management to engage in any activity which Executive is prohibited from engaging
in under any of Sections 7, 8, 9, 10, 11, or 12 hereof or to terminate his or
her employment with Employer.

10.

Non-Solicitation of Customers. During the Employment Period and thereafter
during the Restriction Period, Executive shall not, directly or indirectly,
solicit, divert or otherwise attempt to establish for itself or any other
person, firm or entity (other than Employer or its subsidiaries or affiliates)
any business relationship of a nature that is competitive with the Business or
any relationship of Employer with any person, firm or corporation which during
the twelve (12) month period preceding the prohibited conduct was a customer,
client or distributor of Employer or any of its subsidiaries or affiliates.

11.

Return of Property. In the event of the termination of Executive's employment
for any reason, or such earlier time as Employer may request, Executive will
deliver to Employer all of Employer's property and documents and data of any
nature and in whatever medium pertaining to Executive's employment with Employer
(except for that which is personal to Executive), and Executive will not take
with Executive any such property, documents or data of any description or any
reproduction thereof, or any documents containing or pertaining to any
Confidential Information.

12.

Non-Disparagement. During the Employment Period and thereafter during the
Restriction Period, Executive will not make any statement, written or oral,
whether expressed as a fact,

 

8

 



 

--------------------------------------------------------------------------------

opinion or otherwise, to any person (or induce any third party to make any such
statement) which disparages, impugns, maligns, defames, libels, slanders or
otherwise casts in an unfavorable light Employer or any officer, director,
shareholder or employee of Employer.

13.

Failure to Comply with Covenants.

 

(a)

Without limiting the damages available to Employer, in the event that Executive
fails to comply with any of the covenants in Sections 7, 8, 9, 10, 11, or 12, to
the extent applicable, following Executive’s termination of employment, and such
failure continues following delivery of notice thereof by Employer to Executive,
all rights of Executive and any person claiming under or through Executive to
the payments and benefits described in Section 6(f) shall thereupon terminate
and no person shall be entitled thereafter to receive any payments or benefits
hereunder; provided, however, that Executive shall not have the option of
foregoing such payments and benefits in order to be relieved of compliance with
such covenants.

 

(b)

Executive acknowledges and agrees that the covenants and obligations of
Executive described in Sections 7, 8, 9, 10, 11, or 12 relate to special, unique
and extraordinary matters and that a violation of any of the terms of such
covenants and obligations will cause Employer irreparable injury for which
adequate remedies are not available at law. Therefore, Executive agrees that
Employer shall be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain Executive from
committing any violation of the covenants and obligations referred to in this
Section 13. These injunctive remedies are cumulative and in addition to any
other rights and remedies Employer may have at law or in equity. If Employer
does not prevail in obtaining any such injunctive relief, Employer shall
reimburse Executive for any legal expenses incurred by Executive in defending
against the imposition of such injunctive relief.

14.

Intellectual Property. During the Employment Period, Executive will disclose to
Employer all ideas, inventions and business plans developed by Executive during
such period which relate directly or indirectly to the Business of Employer or
any of its subsidiaries or affiliates, including without limitation, any
process, operation, product or improvement which may be proprietary, patentable
or copyrightable. Executive agrees that all of the foregoing will be the
property of Employer and that Executive will at Employer's request and cost do
whatever is necessary to secure the rights thereto by patent, copyright or
otherwise for Employer.

15.

Assignability; Merger or Consolidation: Assumption of Agreement.

 

(a)

The obligations of Executive hereunder are personal in nature and may not be
delegated, and Executive may not, without Employer's written consent, assign,
transfer, convey, pledge, encumber, hypothecate or otherwise dispose of this
Agreement or any interest herein. Any such attempted delegation or disposition
shall be null and void and without effect.

 

(b)

Employer and Executive agree that this Agreement and all of Employer's rights
and obligations hereunder may be assigned or transferred by Employer to any
other party that purchases all or substantially all of the business or assets of
Employer, provided that the acquiring party agrees or its otherwise legally
obligated to perform

 

9

 



 

--------------------------------------------------------------------------------

Employer’s obligations under this Agreement in the same manner and to the same
extent that Employer would be required to perform it if no such assignment or
transfer had taken place. Failure of Employer to secure such agreement or legal
obligation prior to the effectiveness of any such assignment or transfer shall
entitle Executive to compensation from Employer in the same amount and on the
same terms as Executive would be entitled hereunder if Employer had terminated
Executive’s employment Without Cause as contemplated by Section 6(c) above,
except that for purposes of implementing the foregoing, the date on which any
such assignment or transfer becomes effective shall be deemed both the date of
the Notice of Termination and the Date of Termination.

16.

Entire Agreement. Except as otherwise expressly provided herein, this Agreement
(including the Attachments hereto) constitutes the entire agreement among the
Parties hereto with respect to the subject matter hereof, and all promises,
representations, understandings, arrangements and prior agreements relating to
such subject matter (including, without limitation, those between Executive and
any other person or entity) are merged into and superseded by this Agreement,
and the terms of any prior employment agreement or arrangement shall, from and
after the date of this Agreement, be of no further force or effect.

17.

Indemnification. Except to the extent prohibited by applicable law, Employer
agrees that it shall indemnify, defend and hold harmless Executive to the
fullest extent permitted by law from and against any and all liabilities, costs,
claims and expenses, including without limitation all costs and expenses
incurred in defense of litigation, including attorneys' fees, arising out of the
employment of Executive hereunder, except to the extent arising out of or based
upon (a) the gross negligence or willful misconduct of Executive, (b) a
violation of applicable law, or (c) any matter in which Executive is adverse to
Employer or its direct or indirect parents, affiliates, subsidiaries. Costs and
expenses incurred by Executive in defense of litigation, including attorneys'
fees, shall be paid by Employer in advance of the final disposition of such
litigation upon receipt of an undertaking by or on behalf of Executive to repay
such amount if it shall ultimately be determined that Executive is not entitled
to be indemnified by Employer under this Agreement or applicable law.

18.

Compliance with Code Section 409A. To the extent applicable, the Parties hereto
intend that this Agreement comply with Section 409A of the Internal Revenue Code
of 1986, as amended, and all rules, regulations and other similar guidance
issued thereunder ("Code Section 409A"). The Parties agree that this Agreement
shall at all times be interpreted and construed in a manner to comply with Code
Section 409A and that should any provision be found not in compliance with Code
Section 409A, the parties are contractually obligated to execute any and all
amendments to this Agreement deemed necessary and required by Employer's legal
counsel to achieve compliance with Code Section 409A unless such action results
in substantial additional costs to Employer. By execution and delivery of this
Agreement, Executive irrevocably waives any objections Executive may have to the
amendments required by Code Section 409A. The Parties also agree that in no
event shall any payment required to be made pursuant to this Agreement be made
to Employee unless compliant with Code Section 409A. In the event amendments are
required to make this Agreement compliant with Code Section 409A, Employer shall
use its best efforts to provide Executive with substantially the same benefits
and payments Executive would have been entitled to pursuant to this Agreement
had Code Section 409A not applied, but in a manner that is compliant with Code
Section 409A and does not result in substantial additional costs to Employer.
The manner in which the immediately preceding sentence shall be implemented
shall be the subject of good faith negotiations between the Parties.

 

10

 



 

--------------------------------------------------------------------------------

19.

Miscellaneous.

 

(a)

Arbitration. Any dispute or controversy arising under or in connection with this
Agreement shall be resolved by binding arbitration. The arbitration shall be
held within the State of Delaware, and except to the extent inconsistent with
this Agreement, shall be conducted in accordance with the Employment Arbitration
Rules of the American Arbitration Association then in effect at the time of the
arbitration and otherwise in accordance with principles which would be applied
by a court of law or equity. The arbitrator shall be acceptable to both Employer
and Executive. If the Parties cannot agree on an acceptable arbitrator, the
dispute shall be heard by a panel of three arbitrators, one appointed by each of
the Parties and the third appointed by the other two arbitrators. All expenses
of arbitration shall be borne by the Party who incurs the expense or, in the
case of joint expenses, by both Parties in equal portions, except that, in the
event Executive substantially prevails on the principal issues of such dispute
or controversy, all such expenses shall be borne by Employer. Notwithstanding
the above, however, because time is of the essence, whenever a violation or
threatened violation of the covenants contained in Sections 7, 8, 9, 10, 11, or
12 is alleged, then the Parties agree that the enforcement of such covenants and
any request for injunctive relief pursuant to Section 13 shall be excepted from
the provisions of this Section 19(a).

 

(b)

Governing Law; Consent to Jurisdiction.

 

(i)

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware (without regard to conflict of law principles thereof)
applicable to contracts made and to be performed therein, and in any action or
other proceeding that may be brought arising out of, in connection with or by
reason of this Agreement, the laws of the State of Delaware shall be applicable
and shall govern to the exclusion of the laws of any other forum.

 

(ii)

Any action to enforce any of the provisions of this Agreement, except as
provided in Section 19(a) shall be brought exclusively in a court of the State
of Delaware or in a Federal court located within the State of Delaware, and by
execution and delivery of this Agreement, Executive and Employer irrevocably
consent to the exclusive jurisdiction of those courts and Executive hereby
submits to personal jurisdiction in the State of Delaware. Executive and
Employer irrevocably waive any objection, including any objection based on lack
of jurisdiction, improper venue or forum non conveniens, which either may now or
hereafter have to the bringing of any action or proceeding in such jurisdiction
in respect to this Agreement or any transaction related hereto. Executive and
Employer acknowledge and agree that any service of legal process by mail in the
manner provided for notices under this Agreement constitutes proper legal
service of process under applicable law in any action or proceeding under or in
respect to this Agreement.

 

(c)

Taxes. Employer may withhold from any payments made under this Agreement all
federal, state, city or other applicable taxes as shall be required by law.

 

(d)

Amendments. Except as otherwise provided in Section 18 above, no provision of

 

11

 



 

--------------------------------------------------------------------------------

this Agreement may be modified, waived or discharged unless such modification,
waiver or discharge is approved by the Board or a duly authorized committee
thereof. No waiver by any Party hereto at any time of any breach by any other
Party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other Party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the Parties hereto or from any failure by any
Party hereto to assert its rights hereunder on any occasion or series of
occasions.

 

(e)

Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. Specifically, in the event any part of the
covenants set forth in Sections 7, 8, 9, 10, 11, or 12 is held to be invalid or
unenforceable, the remaining parts thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included therein. In the event that any provision of Sections 7, 8, 9, or 10 is
declared by a court of competent jurisdiction to be overbroad as written,
Executive specifically agrees that the court should modify such provision in
order to make it enforceable, and that a court should view each such provision
as severable and enforce those severable provisions deemed reasonable by such
court.

 

(f)

Notices. Any notice or other communication required or permitted to be delivered
under this Agreement shall be (i) in writing, (ii) delivered personally, by
courier service or by certified or registered mail, first-class postage prepaid
and return receipt requested, (iii) deemed to have been received on the date of
delivery or on the third business day after the mailing thereof, and (iv)
addressed as follows (or to such other address as the Party entitled to notice
shall hereafter designate in accordance with the terms hereof):

 

(i)

If to Employer, to it at:

 

Remington Arms Company, Inc.

Post Office Box 700

Madison, North Carolina 27025

Attention: Chief Executive Officer

 

(ii)

If to Executive, to him at the address listed in Section 5 of “Attachment A.”

 

(g)

Survival. Sections 7,8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19(a), (b), (c) and
(f) above and, if Executive's employment terminates in a manner giving rise to a
payment under Section 6(f) above then Section 6(f), shall survive the
termination of Executive's employment hereunder.

 

(h)

No Conflicts. Executive and Employer each represent that they are entering into
this Agreement voluntarily and that Executive's employment hereunder and each
Party's compliance with the terms and conditions of this Agreement will not
conflict with or result in the breach by such Party of any agreement to which it
is a party or by which it may be bound.

 

12

 



 

--------------------------------------------------------------------------------

 

(i)

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and both of which together shall constitute one and
the same instrument.

 

(j)

Headings. The sections and other headings contained in this Agreement are for
the convenience of the Parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.

 

(k)

Recitals. The Recitals to this Agreement are incorporated herein and shall
constitute an integral part of this Agreement.

20.

Acknowledgement. Executive (a) has had a reasonable amount of time in which to
review and consider this Agreement prior to signature, (b) has in fact read the
terms of this Agreement, (c) has the full legal capacity to enter into this
Agreement and has had the opportunity to consult with legal counsel before
signing this Agreement, (d) fully and completely understands the meaning, intent
and legal effect of this Agreement, and (e) has knowingly and voluntarily
executed this Agreement.

 

IN WITNESS WHEREOF, Employer has duly executed this Agreement by its authorized
representative and Executive has hereunto set his hand, in each case effective
as of the date first above written.

 

Remington Arms Company, Inc.

 

By: _________________________

 

Name: __________________

 

Title:

Chief Executive Officer

 

 

Executive:

 

____________________________

 

 

13

 



 

--------------------------------------------------------------------------------


ATTACHMENT A –                                        


 

1.

POSITION:

________________________

2.

ANNUAL BASE SALARY:

$_______________

3.

INCENTIVE COMPENSATION TARGET OPPORTUNITY:

___%

4.

SEVERANCE PERIOD:

__ months

5.

EXECUTIVE'S ADDRESS:

____________________________

 

 

14

 



 

--------------------------------------------------------------------------------

ATTACHMENT B

REMINGTON ARMS COMPANY, INC.

GENERAL RELEASE AND WAIVER OF CLAIMS

In consideration of the payment by Remington Arms Company, Inc. ("Remington") of
the severance payments and benefits to me pursuant to that certain 2008
Executive Employment Agreement dated ______________, 2008 ("Agreement"), I,
__________________, hereby agree to and do finally and completely release and
forever discharge Remington and its parents, subsidiaries and affiliates, and
their employees, shareholders, officers, directors or agents (collectively
"Releasees") from any and all liabilities, claims, obligations, demands and
causes of action of any and every kind or nature whatsoever, in law, equity or
otherwise, known or unknown, suspected or unsuspected, disclosed and
undisclosed, which I now have, own or hold, or claim to have, own or hold, or
which I may have, own or hold, or claim to have, own or hold, against each or
any of the Releasees arising from or relating to my employment with Remington
and termination of that employment.

This General Release and Waiver of Claims ("Release") includes, without limiting
the generality of the foregoing, claims arising under any provision of federal,
state or local law, any federal, state or local anti-discrimination statute,
ordinance or regulation, the Age Discrimination in Employment Act of 1967 (the
"ADEA"), the Americans with Disabilities Act, the Family and Medical Leave Act,
Title VII of the Civil Rights Act of 1964 and the Civil Rights Act 1991, or the
Employee Retirement Income Security Act of 1974, all as amended, or any similar
federal, state or local statutes, ordinances or regulations, or claims in the
nature of a breach of contract, claims for wrongful discharge, emotional
distress, defamation, fraud or breach of the covenant of good faith and fair
dealing, tort and wage or benefit claims (other than the payments to which I am
entitled under the Agreement); provided, however, that this Release does not
include actions brought to enforce the terms of this Release, including any
right to the termination payments and benefits described in the Agreement, or to
secure benefits under any other employee benefit plan or program of Remington of
which I am a participant unless expressly excluded by the Agreement. If I
violate the terms of this Release, I agree to pay the Releasees' costs and
reasonable attorneys' fees.

I acknowledge that, among other rights subject to this Release, I am hereby
waiving and releasing any rights I may have under the ADEA, that this Release is
knowing and voluntary, and that the consideration given for this Release is in
addition to anything of value to which I was already entitled as an employee of
Remington.

As provided by law, I have been advised by Remington to carefully consider the
matters outlined in this Release and to consult with such professional advisors
as I deem appropriate, including a lawyer of my own choice. I acknowledge I have
had at least twenty-one (21) days from my receipt of this Release to consider
the terms and conditions set forth herein, and 1 understand that I have seven
(7) days following my execution of this Release to revoke my signature, in which
event this Release shall not be effective or binding on the parties, and I will
not receive any of the payments or benefits set forth in Section 6(f) of the
Agreement. I further understand fully and acknowledge the terms and consequences
of this Release, and I voluntarily accept them.


ACKNOWLEDGED AND AGREED TO, INTENDING TO BE LEGALLY BOUND HEREBY:

___________________: _________________________________________

 

Dated:________________________

 

15

 



 

 